Citation Nr: 0821155	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  06-20 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to nonservice-connected death 
pension benefits.


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1946 to March 
1951. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 administrative decision of 
the Manila, Philippines, Department of Veterans Affairs (VA).  

By way of history, in January 1978, the RO denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  The appellant appealed the 
determination and in an August 1978 decision, the Board 
upheld the RO's determination, denying service connection for 
the cause of the veteran's death.  It is also noted that in 
February 1978, an administrative decision denied entitlement 
to nonservice-connected death pension benefits.  The 
appellant did not appeal that determination.  Thereafter, the 
record shows that the RO confirmed and continued the denials 
on numerous occasions to include finding that new and 
material evidence had not been submitted to reopen the 
appellant's claims of entitlement to service connection for 
the cause of the veteran's death in October 1990 and 
entitlement to death pension benefits in October 1994.  The 
appellant did not appeal the determinations; thus, they 
became final.  38 U.S.C.A. § 7105 (West 2002).

The appellant filed a claim to reopen in July 2004.  As noted 
above, in September 2004, the RO adjudicated the claims, 
determining that there was no new and material evidence to 
reopen.  The appellant appealed therefrom.

The Board also notes that the appellant was granted an 
extension to file her substantive appeal in March 2006.  
Therefore, even though the appellant filed her Form 9 in May 
2006, she was still within the timeframe allotted by the VA.  
Therefore, the Board has jurisdiction over this appeal. 




FINDINGS OF FACT

1.  Service connection for the cause of the veteran's death 
was denied in an October 1990 decision.  The appellant was 
notified of this decision and she did not file an appeal.  

2.  Evidence received since the October 1990 decision is new 
but does not relate to the pertinent unestablished facts 
necessary to substantiate the claim of entitlement to service 
connection for the cause of the veteran's death.

3.  The claim for nonservice-connected death pension benefits 
was denied in an October 1994 decision.  The appellant was 
notified of this decision and she did not file an appeal.  

4.  Evidence received since the October 1994 decision is 
neither new nor material.


CONCLUSIONS OF LAW

1.  The October 1990 decision, denying the claim of 
entitlement to service connection for the cause of the 
veteran's death, is final, and new and material evidence has 
not been received to reopen the claim.  38 U.S.C.A. §§ 5108, 
7105(c) (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2007).

2.  The October 1994 decision, denying the claim of 
entitlement to nonservice-connected death pension benefits, 
is final, and new and material has not been received to 
reopen the claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 
38 C.F.R. §§ 3.156, 20.1103 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

In general, rating decisions that are not timely appealed are 
final and binding based on the evidence then of record.  See 
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103 (2007).  
However, when new and material evidence is presented or 
secured with respect to a claim that has been disallowed, VA 
must reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).




II.  Analysis 

Cause of Death 

In the October 1990 rating decision, the RO denied the claim 
of entitlement to service connection for the cause of the 
veteran's death on the basis that the evidence failed to show 
that the veteran's death was due to a service-connected 
disease or injury.  See generally 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1310; 38 C.F.R. § 3.303, 3.307, 3.309, 3.312.  
The pertinent evidence of record at the time of the decision 
consisted of the veteran's claim for pulmonary tuberculosis 
received in April 1951, a rating decision granting service 
connection for pulmonary tuberculosis, a DD Form 214, the 
veteran's service medical records, a letter from Dr. G.M. 
dated in October 1960, chest x-ray and treatment records, a 
tuberculosis review Board report, VA medical examination 
reports, the death certificate for the veteran, a field 
examiner's memorandum, certificate of search, and a clinical 
abstract from Fort William McKinley Army Hospital dated in 
January 1951.  The appellant did not perfect an appeal and 
the decision became final.  

In order to reopen the claim, new and material evidence must 
be submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

The evidence submitted since the October 1990 RO decision 
includes an affidavit of discrepancy signed by the appellant, 
a copy of the veteran's DD-214, copy of the veteran's death 
certificate, certification by the medical records officer of 
Baguio Medical Center, records from Baguio Medical Center and 
a statement by the appellant containing research on pulmonary 
tuberculosis.  

The above referenced evidence is duplicative except for the 
appellant's statement containing research on pulmonary 
tuberculosis.  While the appellant's research was thorough, 
this evidence is not material to her claim.  Lay witnesses 
are competent to report symptoms, but are not capable of 
opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a lay person is not 
competent to give evidence of matters that require medical 
knowledge).  Furthermore, the appellant cites to medical 
treatises.  The medical treatise, textbook, or article must 
provide more than speculative, generic statements slighly 
relevant to the claim.  The information must discuss a 
relationship with a degree of certainty setting forth the 
information and the facts of the specific case.  Wallin v. 
West, 11 Vet. App. 509, 514 (1998).  The documents submitted 
do not provide statements for the facts specific to this 
appeal.  Therefore, the Board concludes that they are not 
material, as they do not show to any degree of specificity a 
relationship or connection between the cause of the veteran's 
death and his service or any service-connected disability.  
That is, the evidence does not raise a reasonable possibility 
of substantiating the claim.

As there is no new and material evidence before the Board, 
the Board lacks jurisdiction to review the merits of the 
previously denied claim.  Therefore, the appeal to reopen the 
claim is denied. 

Non-Service Connected Death Pension Benefits 

In an October 1994 administrative decision, the RO denied the 
claim of entitlement to nonservice-connected death pension 
benefits on the basis that the veteran's military service as 
a Philippine Scout did not qualify the appellant for 
benefits.  The relevant evidence of record at the time of the 
decision consisted of the veteran's DD-214 and certificate of 
retirement.  The appellant did not appeal the decision and 
the decision became final.

In order to reopen the claim, new and material evidence must 
be submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

As the law is dispositive in a case for death pension 
benefits, the Board notes that it has not received any 
evidence to show that the veteran had any other service 
besides Philippine Scout service.  With regard to Philippine 
service, certifications by the service department will be 
accepted as establishing periods of recognized service as a 
Philippine Scout, a member of the Philippine Commonwealth 
Army serving with the Armed Forces of the United States, or 
as a guerrilla.  38 C.F.R. §§ 3.40, 3.41; Duro v. Derwinski, 
2 Vet. App. 530 (1992).  The appellant has not submitted any 
new evidence. 

In summary, what the appellant seeks at this time, in 
essence, is a readjudication of her claim based on the same 
record the RO considered in October 1994.  The evidence 
received since the October 1994 administrative decision is 
cumulative or is not the type of evidence required by 
regulation to show that the veteran had qualifying service.  
As the evidence is not new and material, the appeal to reopen 
the death pension claim is denied.

III. Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), Court held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and that 
(4) VA will request that the claimant provide any evidence in 
his or her possession that pertains to the claim.

Certain additional VCAA notice requirements may attach in the 
context of a claim for Dependency Indemnity and Compensation 
benefits based on service-connection for the cause of death.  
Generally, section 5103(a) notice for a DIC case must 
include: (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  In addition, 
the content of the section 5103(a) notice letter will depend 
upon the information provided in the claimant's application.  
Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

Regarding the claim for service connection for cause of 
death, the Board concludes that the appellant has been 
afforded appropriate notice under the VCAA.  The RO provided 
a VCAA notice letter to the appellant in July 2004.  The 
letter notified the appellant of what information and 
evidence must be submitted to substantiate a claim for 
service-connection for cause of the veteran's death and death 
pension benefits.  

The VA indicated that in order to substantiate a claim for 
service connection, the evidence needs to show that the 
veteran died from a service-related injury or disease.  As to 
informing the appellant of which information and evidence she 
was to provide to VA and which information and evidence VA 
would attempt to obtain on her behalf, VA informed her it had 
a duty to obtain any records held by any federal agency.  It 
also informed her that on her behalf, VA would make 
reasonable efforts to obtain records that were held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter stated that she would need to 
give VA enough information about the records so that it could 
obtain them for her.  Finally, she was told to submit any 
evidence in her possession that pertained to the claim.

Notwithstanding this belated notice, the Board determines 
that there was no prejudice to the appellant because the 
claim was readjudicated in November 2005.  The appellant thus 
was not prejudiced by any defect in timing, as "the purpose 
behind the notice has been satisfied . . . that is, affording 
a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005).

In addition, to the extent that the appellant has not 
received notice in compliance with Kent v. Nicholson, 20 Vet. 
App. 1 (2006) and Hupp, supra, the Board finds that the 
appellant had actual knowledge of what information must be 
submitted to reopen her claim and what constitutes new and 
material evidence, and that she was aware of the veteran's 
service-connected disability.  See September Notice of 
Disagreement and May 2006 Substantive Appeal, wherein the 
appellant set forth pertinent arguments with regard to these 
matters.  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

With regard to the death pension benefits claim, notice was 
issued in 2004, but in any event, the VCAA does not apply.  
Because qualifying service and how it may be established are 
outlined in statute and regulation and because service 
department certifications of service are binding (and 
dispositive unless there is evidence suggesting that a 
request for recertification of service is necessary), the 
Board's review is limited to interpreting the pertinent law 
and regulations.  The United States Court of Appeals for 
Veterans Claims (Court) has held that when the interpretation 
of a statute is dispositive of the issue on appeal, neither 
the duty to assist nor the duty to notify provisions of the 
VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000).

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim.  As previously defined by the courts, those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).
Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service), are not at issue.  Regarding elements (4) 
(degree of disability) and (5) (effective date of the 
disability), the appellant was not provided with notice of 
the type of evidence necessary to establish a disability 
rating and an effective date.  Notwithstanding this lack of 
Dingess notice, the Board finds that because the claims are 
not reopened, any questions as to the appropriate effective 
date to be assigned are moot.  Therefore, the appellant has 
not been prejudiced.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records and private medical records.  

Therefore, no further assistance to the appellant with the 
duty to notify and the development of evidence is required.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).





ORDER

New and material evidence having not been received, the claim 
of entitlement to service connection for the cause of the 
veteran's death remains final and is not reopened.  The 
appeal is denied.

New and material evidence having not been received, the claim 
of entitlement to nonservice-connected death pension benefits 
remains final and is not reopened.  The appeal is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


